DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 27, 2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 27, 2021 was filed after the mailing date of the Notice of Allowance on November 12, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 Reasons for Allowance
Claims 1-6 and 8-10 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 discusses a face mask assembly comprising: a frame provided with an air intake port, an elbow assembly comprising an air intake tube, a connecting member with a first end and a second end, the first end directly hinged to the air intake port so that the connecting member is able to swing freely based on the hinge point between the air intake port and the first end and in a certain angle range in an axial direction of the air intake port, the second end having forehead 
Claims 2-6 and 8-10 are allowable due to their dependency on Claim 1.
Several prior art similar to the claimed invention are discussed below.
Matula JR. et al. (US 2007/0044804) discusses a patient interface with an adjustment mechanism.  Matula discloses most of the claimed invention except for the specifics of the connecting member.  Matula discloses a collar 550, support member 546 via 558, and a faceplate 542 (Matula: Fig 32).  Although 550 is able to swing along 546, the presence of the teeth 562 with its corresponding teeth engaging components 564 make it impossible for 550 to swing freely.  Additionally, the instant invention makes it clear that the first end needs to be directly hinged as well as the second end being directly fixed on to the forehead support.  This is not shown in Matula since the equivalent second end (Matula: end of 582 closest to 46, Fig 33) is directly connected to the coupling member 46 and the faceplate 542 is at the opposite end of 582.  It also would not be obvious to move this faceplate 542 towards the end of 582 closest to 46 since it would interfere with the spring 552 which is purposely pushing the faceplate 542 towards the opposite end.  Modifying the positioning of the faceplate would destroy the device.  Therefore, Matula does not disclose the claimed invention of Claim 1.
Janbakhsh et al. (US 2008/0072910) discusses a mask apparatus with a ball joint.  Although the ball joint is able to swing freely, the device lacks a forehead support in which the connecting member are relatively fixed.  In fact, the equivalent forehead support and frame are 
Salmon et al. (US 2016/0067442) discusses a mask interface with a ball socket type joint.  The mask interface has two ball-like joints at 326 and 324 (Salmon: Fig 3).  Although Salmon is similar to the claimed invention of Claim 1, the mask frame 320 is integral to 326 and 324 and is not its own separate component.  Additionally, although the air intake tube 330 has an annular groove that goes around 332, the annular groove is not sleeved or surrounded by the mask frame or forehead support 320 since the forehead support is positioned further away from the “annular groove” around 332 (Salmon: Fig 3).  The equivalent forehead support 320 and connecting member 326 and 324 are also not relatively fixed to the air intake tube via the groove as 332 is shown to be another ball socket type joint (Salmon: Fig 3).  Relocating the forehead support, making the forehead support separable instead of integrally formed, and/or modifying the forehead support to be relatively fixed to the air intake tube would be considered hindsight and would drastically modify the device to the point where it would not be operational.  Therefore, Salmon does not disclose the claimed invention of Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857. The examiner can normally be reached Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN T KHONG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785